J-S62015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    JOSEPH SCOTT LECHLINSKI

                             Appellant                 No. 646 MDA 2017


             Appeal from the Judgment of Sentence March 20, 2017
                In the Court of Common Pleas of Adams County
               Criminal Division at No: CP-01-CR-0001167-2016


BEFORE: STABILE, MOULTON, and STRASSBURGER*, JJ.

MEMORANDUM BY STABILE, J.:                       FILED DECEMBER 26, 2017

        Appellant, Joseph Scott Lechlinski, appeals from the March 20, 2017

judgment of sentence entered in the Court of Common Pleas of Adams County

(“trial court”) following his open guilty pleas to fleeing or attempting to elude

a police officer, and driving under the influence of alcohol.1      Counsel for

Appellant has filed a brief in accordance with Anders v. California, 368 U.S.
738 (1969) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009),

concurrently with an application to withdraw as counsel. Following review, we

grant counsel’s application for leave to withdraw and affirm the judgment of

sentence.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   75 Pa.C.S.A. §§ 3733(a) and 3802(a)(1), respectively.
J-S62015-17



     The trial court summarized the factual and procedural history of the

matter as follows.

            On August 14, 2016 at approximately 5:43 P.M., Officer
     Brian Wheeler of the McSherrystown Borough Police Department
     was patrolling the 500 block of North Street. Officer Wheeler
     observed Appellant leave his residence, get into a 2000 black
     Saturn bearing Pennsylvania registration JZJ4229, and drive east
     on North Street. Appellant had outstanding warrants, so Officer
     Wheeler attempted to perform a vehicle stop in the alley near
     North Street between North 5th Street and North 6th Street.
     Officer Wheeler activated his emergency lights, and pursued
     Appellant. Appellant drove recklessly and carelessly at a high rate
     of speed nearly striking several pedestrians and occupied vehicles.
     Two officers from Conewago Township Police Department assisted
     Officer Wheeler with pursuing Appellant. Appellant fled through
     multiple streets throughout McSherrystown Borough and
     Conewago Township, failing to stop at stop signs, use turn signals,
     enter intersections safely, and maintain a single lane of travel.
     Appellant also drove his vehicle through the property of a private
     citizen in the 600 block of South Street. When police were finally
     able to stop appellant, Appellant resisted arrest. Officer Wheeler
     suspected that Appellant was intoxicated as Appellant showed
     signs of general impairment, including having an odor of alcohol
     emanating from his person. Officer Wheeler placed Appellant
     under arrest on suspicion of driving under the influence. Officer
     Wheeler transported Appellant to Hanover Hospital where he read
     the DL-26 Form to Appellant. Appellant stated he understood but
     refused to sign the DL-26 Form.

           On December 15, 2016, Appellant entered open guilty pleas
     to count 1, fleeing or attempting to elude a police officer, as a
     felony of the third degree, and count 11, driving under the
     influence of alcohol, as an ungraded misdemeanor. On March 20,
     2017, Appellant was sentenced as follows: on count 1, Appellant
     was sentenced to serve no less than eleven (11) and one half
     (1/2) months nor more than twenty-three (23) months twenty-
     nine (29) days partial confinement at the Adams County Adult
     Correctional Complex followed by three years of probation to run
     consecutively to any other sentence Appellant may be serving. On
     count 11, Appellant was sentenced to serve no less than five (5)
     days nor more than six (6) months partial confinement at the
     Adams County Adult Correctional Complex running concurrently

                                    -2-
J-S62015-17


        with the sentence on count 1 but consecutively to any other
        sentences Appellant may be serving.        On March 21, 2016,
        Appellant filed a post-sentence motion requesting [the trial court]
        to amend the March 21, 2017 sentencing order to allow for
        Appellant to serve a sentence of sixty (60) months in the
        intermediate punishment program with twelve (12) months
        restrictive on count 1 and a sentence of six (6) months in the
        intermediate punishment program with five (5) days restrictive on
        count 11. On March 23, 2017, [the trial court] denied Appellant’s
        post-sentence motion in its entirety. Appellant field his notice of
        appeal and concise statement of errors complained of on appeal
        on April 18, 2017[,] and May 2, 2017[,] respectively.

Trial Court Opinion, 5/3/17, at 1-3 (footnotes and some capitalization

omitted). The trial court issued a Pa.R.A.P. 1925(a) opinion on May 3, 2017.

Appellant’s counsel filed, in this Court, an application to withdraw as counsel

and an Anders brief on July 18, 2017, wherein counsel raises one issue for

our review.

   I.      Whether the [trial court] abused its discretion in sentencing
           [Appellant] to no less than eleven and one half months to no more
           than twenty three months twenty nine days after hearing mitigating
           arguments.

Appellant’s Brief at 6.

        Prior to addressing the merits of the underlying issues, this Court must

first address counsel’s application to withdraw.           Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en banc). In order for court-

appointed counsel to withdraw, counsel must

        (1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; (2) file a brief
        referring to anything that arguably might support the appeal but
        which does not resemble a “no-merit” letter or amicus curiae brief;
        and (3) furnish a copy of the brief to the defendant and advise the

                                       -3-
J-S62015-17


      defendant of his or her right to retain new counsel or raise any
      additional points that he or she deems worthy of the court’s
      attention.

Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super. 2009) (quoting

Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)).

      Upon review of counsel’s Anders brief, we conclude counsel has

satisfied the procedural requirements set forth in Anders.         In the brief,

counsel explains his conclusion that the sentencing issue sought to be raised

by Appellant is frivolous. Further, Counsel sent Appellant a letter, attached to

a copy of his Anders brief, advising Appellant of his right to retain new counsel

or act on his own behalf.

      Because we find that counsel has complied with the procedural

requirements of Anders, this Court must address whether counsel’s satisfied

the following substantive requirements:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;
      (2)   refer to anything in the record counsel believes arguably
            supports the appeal;
      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and
      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the Anders brief, counsel has included a statement of the case which

includes the procedural history of the case along with citations to the record.

Anders Brief at 7-8. Thus, counsel has complied with the first requirement.


                                      -4-
J-S62015-17



      The second requirement is to reference anything in the record that

counsel believes arguably supports the appeal. See Santiago, 978 A.2d at

361. Here, counsel raises one issue: “[w]hether the trial court abused its

discretion in sentencing [Appellant] to no less than eleven and one half months

to no more than twenty three months twenty nine days consecutive to his

revocation matter in York County.” Anders Brief at 12. Counsel, therefore,

has satisfied the second Anders requirement.

      The final substantive requirements of Anders are for counsel to state

his conclusion that the appeal is frivolous and provide his reasons for

concluding that the appeal is frivolous. Santiago, 978 A.2d at 361. Counsel

complied with these requirements and satisfied the final prongs of the Anders

test. Anders Brief at 12-14.

      As we find counsel has satisfied the requirements for a petition to

withdraw, we must address the substantive issues raised by Appellant.

Appellant’s underlying claim is a challenge to the discretionary aspects of

sentencing. Anders Brief at 12. Prior to addressing the merits of a challenge

to the discretionary aspects of sentencing, we must first

      conduct a four-part analysis to determine: (1) whether appellant
      has filed a timely notice of appeal, see Pa.R.A.P. 902 and 903;
      (2) whether the issue was properly preserved at sentencing or in
      a motion to reconsider and modify sentence, see [Pa.R.Crim.P.
      720]; (3) whether appellant’s brief has a fatal defect, Pa.R.A.P.
      2119(f); and (4) whether there is a substantial question that the
      sentence appealed from is not appropriate under the Sentencing
      Code, 42 Pa.C.S.A. § 9781(b).




                                     -5-
J-S62015-17



Commonwealth v. Grays, 167 A.3d 793, 815-16 (Pa. Super. 2017) (quoting

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006) (citations

omitted)) (alteration in original). Although Appellant filed a timely notice of

appeal, and his brief contains a Rule 2119(f) statement, he failed to preserve

his sentencing issue in his post-sentence motion.       We long have held that

objections to the discretionary aspects of sentencing are waived, if they are

not raised at sentencing or in a post-sentence motion. See Commonwealth

v. Lamonda, 52 A.3d 365, 371 (Pa. Super. 2012) (“Issues challenging the

discretionary aspects of a sentence must be raised in a post-sentence motion

or by presenting the claim to the trial court during the sentencing

proceedings.”), appeal denied, 75 A.3d 1281 (Pa. 2013).              Accordingly,

Appellant’s claim is waived. Even if we were to address this issue for review,

we still would have to determine whether Appellant has raised a substantial

question.

      An appellant must raise “a substantial question that the sentence

appealed from is not appropriate under the Sentencing Code” in order to

challenge the discretionary aspects of sentencing.          Commonwealth v.

Swope, 123 A.3d 333, 338 (Pa. Super. 2015).           In the matter sub judice,

Appellant claims that the trial court did not consider sufficiently the mitigating

circumstances in this case.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent


                                      -6-
J-S62015-17


      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (quoting

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013)). Further,

we have “held on numerous occasions that a claim of inadequate consideration

of mitigating factors does not raise a substantial question for our review.” Id.

at 903 (quoting Commonwealth v. Downing, 990 A.2d 788, 794 (Pa. Super.

2010)). Thus, Appellant’s claim does not raise a substantial question for our

review; however, we will still address the merits of his claim.

      This Court’s standard of review for a challenge to the discretionary

aspects of sentencing is well established.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias, or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Solomon, 151 A.3d 672, 677 (Pa. Super. 2016) (quoting

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (additional

citations omitted)).   “Where the sentencing court had the benefit of a

presentence investigation (‘PSI’), we can assume the sentencing court ‘was

aware of relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors.’”

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010). As counsel



                                     -7-
J-S62015-17



noted in his Anders brief, the trial court sentenced Appellant to a standard

range sentence, had the benefit of a PSI, and explained his decision on the

record. Thus, Appellant’s claim fails.

      After determining that counsel has complied with the technical

requirements of Anders and Santiago, this Court must “conduct an

independent review of the record to discern if there are any additional non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113
A.3d 1246, 1250 (Pa. Super. 2015). Upon review of the record, we do not

discern any non-frivolous issues that Appellant could have raised. Thus, we

grant counsel’s application to withdraw and affirm the judgment of sentence.

      Judgment of sentence affirmed. Application to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date 12/26/2017




                                     -8-